 1   Brian H. Kim (State Bar No. 215492)
 2   James P. Keenley (State Bar No. 253106)
     BOLT KEENLEY KIM LLP
 3   2855 Telegraph Avenue, Suite 517
     Berkeley, California 94705
 4   Phone: (510) 225-0696
 5   Fax: (510) 225-1095

 6   Attorneys for Plaintiff
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11
12
13   AMIR KAZEROONI,                                  )   Case No.: 4:19-CV-02539-HSG
                                                      )
14                   Plaintiff,                       )   STIPULATED REQUEST FOR
                                                      )   DISMISSAL WITH PREJUDICE;
15   v.                                               )   ORDER DISMISSING CASE WITH
16                                                    )   PREJUDICE
     METROPOLITAN LIFE INSURANCE                      )
17   COMPANY,                                         )
                                                      )
18                   Defendant.                       )
19                                                    )

20
21          Following the settlement of this matter and the receipt of the settlement proceeds, the

22   parties, by and through their respective counsel of record, hereby stipulate that this action shall

23   be dismissed with prejudice, each party to bear its own costs, expenses, and attorneys’ fees.

24          IT IS SO STIPULATED.

25   ///
26
     ///
27
      Case No.: 4:19-CV-02539-HSG                          1                        STIPULATED REQUEST FOR
28                                                                                 DISMISSAL WITH PREJUDICE;
                                                                                 ORDER DISMISSING CASE WITH
                                                                                                  PREJUDICE
 1   Dated: January 24, 2020
 2                                                          BOLT KEENLEY KIM LLP

 3                                                       By: /s/ Brian H. Kim
                                                            Brian H. Kim
 4                                                          Attorneys for Plaintiff
 5
     Dated: January 24, 2020
 6                                                          GORDON REES SCULLY
                                                            MANSUKHANI, LLP
 7
 8                                                       By: /s/ Ronald K. Alberts
                                                            Ronald K. Alberts
 9                                                          Attorneys for Defendant
10
                           ORDER DISMISSING CASE WITH PREJUDICE
11
            Having reviewed the stipulation of the parties and good cause showing, the Court hereby
12
     GRANTS the parties’ stipulation and hereby ORDERS that this action, Case 4:19-CV-02539-
13
     HSG, is dismissed in its entirety as to all defendants, with prejudice, and with reach party to bear
14
     its own fees, costs, and expenses in this matter.
15
            IT IS SO ORDERED.
16
17
     Dated: 1/28/2020
18
                                                   Hon. Haywood S. Gilliam, Jr.
19                                                 United States District Judge
20
21
22
23
24
25
26
27
      Case No.: 4:19-CV-02539-HSG                          2                        STIPULATED REQUEST FOR
28                                                                                 DISMISSAL WITH PREJUDICE;
                                                                                 ORDER DISMISSING CASE WITH
                                                                                                  PREJUDICE
